Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 10/12/2021 has been entered. Claim 6 has been cancelled. Claims 1 – 2, 4, 7 – 15, 19 – 23 are pending. Claim 1 – 2, 4, 9 – 15, 21 – 23 are under examination. 
Applicant’s amendment regarding continuous casting finds support on at least page 15, line 33 of the specification. 

Response to Sims 1.132 Declaration
The declaration under 37 CFR 1.132 filed 10/12/21 is sufficient to overcome the rejection of claims 1 – 2, 4, 6, 12, and 14 – 15 in view of Song (US 2004/0156739)	
	The Declarant is a named co-inventor of the claimed invention and has provided opinion evidence as well as factual evidence. Dr. Sims is recognized as an expert within the art and therefore, opinion evidence would be afforded some weight, however, the opinion evidence provided is a legal conclusion and therefore not afforded any weight.	
	While Dr. Sim’s legal conclusion that one of ordinary skill in the art would not find it obvious to replace such rare earth elements of Song (i.e. ytterbium, erbium, yttrium, and/ or gadolinium) with those rare earth elements claimed in claim 1 (i.e. lanthanum, cerium, praseodymium, or neodymium, or mischmetal) is not afforded any weight, the underlying basis for the opinion (which is included as part of the factual evidence submitted) is found persuasive. (See MPEP 716.01(c) III). The examiner agrees 3X dispersoids and a person of ordinary skill in the art would not find it obvious to substitute the rare earth elements of Song with those claimed (i.e. lanthanum, cerium, praseodymium, or neodymium, or mischmetal) to produce Al11X3 dispersoids, which are differently structured dispersoids to those of Song.

Claim Interpretation 
 “Consisting essentially of” is interpreted as “open” (i.e. comprising). As the specification has not made clear what the basic and novel characteristics are. 

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 4, 10, 12 – 15, and 21 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Specifically, the limitation of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for "wherein X is one of cerium, lanthanum, or mischmetal, or a combination thereof" [Page 12, line 25 – 26]. Applicant did not reasonably convey to a person skilled in the art that the applicant was in possession of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof”. (see MPEP 2163.02). 

Specifically, the limitation of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for "wherein X is one of cerium, lanthanum, or mischmetal, or a combination thereof" [Page 12, line 25 – 26]. Applicant did not reasonably convey to a person skilled in the art that the applicant was in possession of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof”. (see MPEP 2163.02). 
	Specifically, the limitation of “wherein any iron present in the alloy is present in an amount no more than 2 weight percent” lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention as the time the invention was filed. While applicant has support for 0.1 – 3 wt% based on page 18, line 9 – 11 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Specifically, the limitation of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for "wherein X is one of cerium, lanthanum, or mischmetal, or a combination thereof" [Page 12, line 25 – 26]. Applicant did not reasonably convey to a person skilled in the art that the applicant was in possession of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof”. (see MPEP 2163.02). 

	Claims 2, 4, 10, 12 – 15, and 21 – 22 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1 – 2, 4, 9 – 15, and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 1 and claim 23, the phrase “provided that the method does not comprise continuous cast rolling” appears to be suggest a contingent limitation. However, it is unclear what is and what is not required in the claim if the prior art method uses continuous cast rolling to cool the aluminum alloy. Therefore, the metes and bounds of the claim limitation are indefinite. Based on applicant’s remarks, it is interpreted that the phrase is meant to limit that the method does not include continuous casting. 
Claims 2, 4, 9 – 15, and 21 – 22 are rejected by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 limits the amount of iron possibly present to an amount of 2% or less. However, the claim 4 explicitly states that the iron may be present in an amount of 0.1 – 3 wt%, which is broader than the range presented in claim 1. 




Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,647,919, as cited in the office action of 06/09/2021)

Regarding claim 1, Kita teaches a high-strength, rapidly solidified aluminum alloy [Abstract]. Kita teaches an explicit example in which the aluminum alloy composition comprises [Example 2, Table 1] nickel and cerium (meeting the claimed limitation of an aluminum alloy comprising an additional alloying element (nickel) and at least one rare earth component (cerium)). Kita also teaches that the Al11Ce3 is present as an intermetallic compound, meeting the claimed limitation that the aluminum alloy comprises Al11X3 intermetallic compound and particles (i.e. condition (iii)) [Table 1, Example 2]. 
7 K/sec [Col 4, line 5 – 9]. Although the claimed range does not include the end point of 100 K/s, given that the entire remainder of prior art range of 100 – 107 K/s falls within the claimed range, and the mathematical difference between 100 K/s and “greater than 100 K/s” is negligible, the prior art disclosure of Kita discloses the claimed range with sufficient specificity (See MPEP 2131.03). 
Example 2 of Table 1 of Kita meets the claimed limitation of the nickel and copper not being present in combination. 

Regarding claim 9, Kita teaches the invention as applied above in claim 1. Kita teaches the example aluminum alloy of Example 2, Table 1, with the composition of; 
Element
Kita (atomic%)
Kita (weight%, converted) 
Cerium (Ce)
2%
8.818%
Nickel (Ni)
8%
14.773%
Aluminum (Al)
90%
76.409%

	
Therefore, Kita anticipates the claimed limitation of 8 – 12wt% of cerium, lanthanum, or mischmetal.

Regarding claim 12, Kita teaches the invention as applied above in claim 1.  Kita teaches that the aluminum alloy has Al11Ce3 intermetallic compounds with a particle size of 10 – 800 nm (0.01 – 0.8 µm) [Col 3, line 50] (meeting the claimed limitation that the aluminum-based alloy has particles). Therefore, given that Kita meets condition (iii) regarding the microstructure in claim 1, Kita anticipates the claimed limitation of claim 12. 

Regarding claim 14, Kita teaches the invention as applied above in claim 1. Kita teaches that the alloy can be directly prepared in the form of a thin ribbon, powder, fine wire, etc, by a liquid quenching process [Col 4, line 3 – 5] meeting the claimed limitation that the aluminum does not require a post-processing heat treatment.

Regarding claim 15, Kita teaches the invention as applied above in claim 1. Kita does not explicitly disclose coarsening results when the alloy is subjected to 150 – 500°C for 1500 hours. However, given that Kita teaches a composition, microstructure, and method of making that that anticipates the claimed invention of claim 1. A person of ordinary skill in the art would reasonably expect the alloy of Kita does not exhibit “substantial coarsening” if exposed to temperature range and time, as currently claimed, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case both composition, structure (Al11X3 phase) and process (rapidly cooled), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
 

Regarding claim 21, Kita teaches the invention as applied above in claim 1. Kita teaches in Example 2, Table 1 that the aluminum alloy has nickel (interpreted as the “one or more additional alloying elements”), and cerium (interpreted as the at least one rare earth component). Therefore, Kita anticipates the claimed limitation of claim 21. 

Regarding claim 23, Kita teaches a high-strength, rapidly solidified aluminum alloy [Abstract]. Kita teaches an explicit example in which the aluminum alloy composition comprises [Example 2, Table 1] nickel and cerium (meeting the claimed limitation of an aluminum alloy comprising an additional alloying element (nickel) and at least one rare earth component (cerium)). Kita also teaches that the Al11Ce3 is present as an intermetallic compound, meeting the claimed limitation that the aluminum alloy comprises Al11X3 intermetallic compound and particles (i.e. condition (iii)) [Table 1, Example 2]. 
Kita teaches that the aluminum alloy is produced by a liquid quenching process through proper control of the cooling rate in a range of 100 – 107 K/sec [Col 4, line 5 – 9]. Although the claimed range does not include the end point of 100 K/s, given that the entire remainder of prior art range of 100 – 107 K/s falls within the claimed range, and the mathematical difference between 100 K/s and “greater than 100 K/s” is negligible, the prior art disclosure of Kita discloses the claimed range with sufficient specificity (See MPEP 2131.03). 
Example 2 of Table 1 of Kita meets the claimed limitation of copper being 0 wt%. 

Claims 1 – 2, 4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,647,919 as cited in the office action of 06/09/2021)

Regarding claim 1, Kita teaches a high-strength, rapidly solidified aluminum alloy [Abstract]. Kita teaches an explicit example in which the aluminum alloy composition comprises [Example 9, Table 1] nickel, mischmetal, zirconium, magnesium, and silicon (meeting the claimed limitation of an aluminum alloy comprising an additional alloying element (nickel, magnesium, and zirconium) and at least one rare earth component (mischmetal)). Kita also teaches that the Al11Mm3 is present as an intermetallic compound, meeting the claimed limitation that the aluminum alloy comprises Al11X3 intermetallic compound and particles (i.e. condition (iii)) [Table 1, Example 9]. 
7 K/sec [Col 4, line 5 – 9]. Although the claimed range does not include the end point of 100 K/s, given that the entire remainder of prior art range of 100 – 107 K/s falls within the claimed range, and the mathematical difference between 100 K/s and “greater than 100 K/s” is negligible, the prior art disclosure of Kita discloses the claimed range with sufficient specificity (See MPEP 2131.03). 
Example 9 of Table 1 of Kita meets the claimed limitation of the nickel and copper not being present in combination. 

Regarding claims 2 and 4, Kita teaches the invention as applied above in claim 1. Kita teaches the presence of silicon in Example 9, Table, wherein silicon meets the claimed limitation of an additive component selected from the list of elements. Kita also teaches the composition;
Element
Kita (atomic%)
Kita (weight%, converted) 
Nickel (Ni)
8%
14.515%
Mischmetal (Mm)*
0.5%
7.224%
Zirconium (Zr)
1%
2.820%
Magnesium (Mg)
1%
0.751%
Silicon (Si)
1%
0.868%
Aluminum (Al)
88.5%
73.821%

	*It is noted that the molar mass of mischmetal is interpreted as 467.36 g/mol, based on the definition provide by PubChem. See Mischmetal Compound Information attached to this Office Action.
		
Wherein the composition of Example 9 of Kita anticipates the claimed range of claim 4.

Regarding claim 22, Kita teaches the invention as applied above in claim 1. Kita teaches in Example 2, Table 1 that the aluminum alloy has nickel, zirconium, and magnesium (interpreted as the “one or more additional alloying elements”), mischmetal (interpreted as the at least one rare earth component), and silicon (interpreted as the additive component). Therefore, Kita anticipates the claimed limitation of claim 22.


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 2, 4, 9 – 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 5,578,144 as cited in the office action of 06/09/2021) 

Regarding claims 1 and 9, Satou teaches a high-strength and high-ductility cast aluminum alloy [Title]. Satou teaches the aluminum alloy contains a lanthanide from 0.5 – 15 wt% and an element “M” from 0.5 – 15 wt% [Col 2, line 40 – 50]. Satou teaches that the lanthanide is preferably mischmetal [Col 3, line 60] and “M” can be at least one of V, Cr, Mn, Fe, Co, Ni, Cu, Zr, Ti, Mo, W, Ca, Li, Mg or Si [Col 2, line 44 – 45]. 
Satou teaches that aluminum alloy has an α-Al fine grain phase surround by a network of Al-Ln-M dispersoids [Col 3, line 45 – 50], meeting the claimed limitation of an aluminum matrix with particles. 
Satou teaches that the cooling rate is more than 150°C/sec, which falls within the claimed range, in order to precipitate dispersoids (meeting the claimed limitation that the particles are obtained without a heat treatment). 
Satou does not teach continuous casting. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Satou and selected at least one of vanadium, nickel, copper, zirconium, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Satou and selected at mischmetal as the lanthanide in Satou to achieve predictable results, with a reasonable expectation of success given the disclosure as the preferable lanthanide.
	While Satou does not explicitly teach that an Al11X3 phase is present, given that Satou teaches using mischmetal in an amount that overlaps with the claimed range of claim 9, and teaches a cooling rate that falls within the claimed range, there is a reasonable expectation to a person of ordinary skill in the art that Satou would have a Al11-X3 phase. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 2, Satou teaches the invention as applied above in claim 1. Satou teaches “M” can be at least one of V, Cr, Mn, Fe, Co, Ni, Cu, Zr, Ti, Mo, W, Ca, Li, Mg or Si [Col 2, line 44 – 45].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Satou and selected at least one of chromium, manganese, iron, cobalt, titanium, or silicon as element “M” for the alloy in Satou to achieve predictable results, with a reasonable expectation of success given their disclosure as possible elements for “M” in Satou.

Regarding claim 4, Satou teaches the invention as applied above in claim 2. Satou teaches “M” can be at least one of V, Cr, Mn, Fe, Co, Ni, Cu, Zr, Ti, Mo, W, Ca, Li, Mg or Si [Col 2, line 44 – 45] and element “M” is from 0.5 – 15 wt% [Col 2, line 40 – 50], which overlaps with the claimed range.
With regards to the overlapping range of additive component(s), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, Satou teaches the invention as applied above in claim 1. While Satou does not explicitly teach that the α-Al fine grain phase comprises cerium, given that the lanthanide is preferably mischmetal, which contains cerium, and that it would have been obvious to one of ordinary skill in the art before the effective filing date to have selected mischmetal as the lanthanide of Satou, given its preferability, there is a reasonable expectation to a person of ordinary skill in the art that the α-Al fine grain phase of Satou would comprise cerium when mischmetal was selected, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 12, Satou teaches the invention as applied above in claim 1. Satou further teaches that during the solidification precipitation occurs to form Al-Ln-M dispersoids (meeting the claimed limitation of an aluminum matrix with particles) [Col 3, line 45 – 50]. Therefore, given that Satou 

Regarding claim 14, Satou teaches the invention as applied above in claim 1. Satou does not teach or disclose the use of a post-processing heat treatment, meeting the claimed limitation. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 5,578,144 as cited in the office action of 06/09/2021), as applied to claim 1 above, in view of Rios (US 2017/0096730)

The applied reference (Rios US2017/0096730) has common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 13, Satou teaches the invention as applied above in claim 1. Satou does not teach the use of fluxing and degassing prior to cooling. 

Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method as taught by Satou, and included a fluxing step as well as a degassing step with a reactive and nonreactive gas in order to significantly purify the melt prior to cooling. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 5,578,144 as cited in the office action of 06/09/2021), as applied above in claim 1, in view of Doty (US 2005/0199318) and in further view of Gallo (“Aluminum Fluxes and Fluxing Practice”, NPL, 2008)

Regarding claim 13, Satou teaches the invention as applied above in claim 1. Satou does not teach the use of fluxing and degassing prior to cooling. 

Doty teaches a castable aluminum alloys that is heated and cooled [0025]. Doty teaches that the alloying elements may be added to melted charge prior to the charge being fluxed and degassed [0021]. Doty further teaches that the degassing can be done via dry argon or nitrogen (i.e. non reactive) and can also contain a halogen gas (reactive gas) to facilitate the removal of impurities [0022]. 

Satou in view of Doty does not explicitly teach the use of alkaline-based flux. 

	Gallo teaches aluminum fluxes and fluxing practice [title]. Gallo discloses many different fluxes to use [Table 1] including active fluxes that chemically react with the aluminum oxide such as cryolite that reduces (i.e. alkaline based) the aluminum oxide [pg 231, solid fluxes section]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have used an alkaline-based flux in the fluxing step taught by Satou in view of Doty. The use of reducing agent would allow for chemical reaction between the flux and aluminum oxide to remove the oxide impurities and thereby create a purer aluminum alloy cast. 


Claims 1 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woydt (US 2008/0219882)  

Regarding claim 1, Woydt teaches a method for producing a wear resistant aluminum alloy in which the alloy is melting, dissolving, and homogenizing, followed by casting and cooling [Abstract, 0031 – 0032]. Woydt further teaches cooling at higher rates of greater than 100 K/s, which falls within the claimed range, in order to reduce the size of the dendrites of the intermetallic phases [0040]
Woydt further teaches the presence of dendrites and intermetallic phases similar to the microstructure of the claimed invention [0038, 0040]. Woydt teaches the aluminum alloy can have a composition comprising Fe (3 – 10 wt%), “X” (3 – 10 wt%), “Y” (0 – 1.5 wt%), and “Z” (0 – 10 wt%), 
Given that applicant discloses that all numerical values in the claims are modified by the term “about” in [0044 in as published US2018/0237893] but does not provide a special definition as to what “about” encompasses, the iron composition of Woydt is interpreted to meet/overlap with the claimed compositional limitation of any iron not present in greater than 2 wt% amounts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Woydt and selected cerium as X, magnesium as Y, and additive particles as Z, as the optional elements/additives of the alloy of Woydt to achieve predictable results, with reasonable expectation of success given their disclosure their disclosure in Woydt. 
	While Woydt does not explicitly teach that an Al11X3 phase is present, given that Woydt teaches using cerium in an amount that overlaps with the claimed range of claim 9, and teaches a cooling rate that falls within the claimed range, there is a reasonable expectation to a person of ordinary skill in the art that Woydt would have a Al11-X3 phase. 

Regarding claim 10, Woydt in view of teaches the invention as applied above in claim 1. Woydt teaches the aluminum alloy can have a composition comprising Fe (3 – 10 wt%), Ce (3 – 10 wt%), and Mg (0 – 1.5 wt%), and particles (0 – 10 wt%). Furthermore, Woydt teaches a similar method including casting and rapidly cooling at greater than 100 K/s. Therefore, given the use of a similar composition and method of making, specifically rapidly cooling, one of ordinary skill in the art would expect that at least one of the phases claimed would be present. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 11, Woydt in view of teaches the invention as applied above in claim 1. Woydt teaches the aluminum alloy can have a composition comprising Fe (3 – 10 wt%), Ce (3 – 10 wt%), and Mg (0 – 1.5 wt%), and particles (0 – 10 wt%). Given that applicant discloses that all numerical values in the claims are modified by the term “about” in [0044 in as published US2018/0237893] but does not provide a special definition as to what “about” encompasses, the composition of Woydt is interpreted to meet the claimed compositional limitation of claim 11. 
Further still, for purposes of compact prosecution, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 9 – 10, and 12 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. US 9,963,770 (henceforth known as US 770’) in view of Song (US 2009/0288796) 

Regarding claims 1 – 2 and 12, US 770’ claims a method of making a cast alloy comprising the steps of heating and mixing an amount of aluminum and an additional alloying element together (step a 11X3 intermetallic phase is present, which overlaps with the claimed range of claim 1 and 12. US 770’ claims that at least one of silicon, iron, titanium, zirconium, vanadium, copper and nickel are added (meeting the claimed limitation of “additive component”, claim 2), up to 12 weight% of magnesium is included (meeting the claimed limitation of “additional alloying element”, claim 1), and 5-30 weight% of a Ce, La, and mischmetal (meeting the claimed limitation of “rare earth component”, claim 1) . US 770’ does not explicitly teach the cooling rate of the casting step (step n).
Song teaches a similar castable high temperature aluminum alloy that uses composition design and solidification rate to enhance performance [Abstract]. Song further teaches an aluminum alloy with rare earth elements as well as minor alloy elements including nickel, silver, magnesium, strontium, manganese, tin, calcium, cobalt, and titanium [0007]. 
Song further teaches that during casting, solidification conditions are controlled to promote desirable eutectic-based microstructures [0037, 0038]. Furthermore, Song teaches dispersion of insoluble particles to strengthen the aluminum alloy [Abstract] and that the dendrite arm spacing or interparticle spacing are related to the solidification rate and that as solidification rate increases, the spacing decreases and the resulting structure and mechanical properties improve [0038]. Song further teaches that die casting can be used which is approximately a cooling rate of 5000 – 50,000⁰C/min (~83 – 833 K/s) (i.e. greater than 10 K/s and therefore rapidly cooled) [0030]
	It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method of making a cast alloy as taught by US 770’ and used the casting cooling rate (i.e. rapid cooling) as taught by Song to achieve the small lath spacing (i.e. dominant eutectic features). 
Regarding the overlapping ranges of lath (i.e. dominant eutectic feature) spacing taught in US 770’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 9, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. US 770’ claims the aluminum alloy comprises from about 5 to 30 wt% percent of cerium, lanthanum, and/or mischmetal [Claim 46, step n], which overlaps with the claimed range. 
Regarding the overlapping ranges of rare earth metals taught in US 770’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. US 770’ teaches the presence of about 5 – 30 wt% of cerium, lanthanum, and/or mischmetal as well as the presence of magnesium up to about 12 wt% (step n) [Claim 46]. Therefore, given the significant presence of cerium and magnesium, as well as the presence of a similar microstructure and method of making (i.e. casting and rapid cooling), one of ordinary skill in the art would expect that at least one of the claimed phases would be present. 

Regarding claim 13 and 14, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. US 770’ claims using degassing with a reactive gas (step b) and nonreactive gas (step f) as well as fluxing with an alkaline based flux (step g) prior to transferring the melt into a casting mold (step n) [Claim 46]. US 770’ also does not claim the presence of a post processing heat treatment [Claim 46]

Regarding claim 15, US 770’ in view of Song claims/teaches the invention as applied above in claim 1. Given the presence of a similar composition, as well as the presence of a similar microstructure and method of making (i.e. casting and rapid cooling), one of ordinary skill in the art would expect that the casting of alloy of US 770’ would not exhibit “substantial coarsening” during any subsequent heat treatment. 


Response to Arguments
Applicant's arguments filed 10/12/2021 have been considered.

Applicant’s arguments regarding the 112(a) rejection of the exclusion of the combination of nickel and copper is found persuasive. The examiner agrees that the embodiment disclosure on page 12, line 19, that nickel and/or copper may be used as the additional alloying elements is sufficient disclosure to support the exclusion of this combination as the additional alloying element(s). The rejection is withdrawn.
Applicant’s arguments regarding the 112(d) rejection that no heat treatment is used to obtain the microstructural features claimed but that this does not exclude the presence of a post-processing heat treatment is found persuasive. The rejection is withdrawn. 

Applicant’s amendments regarding the method not including continuous casting have overcome the rejection(s) in view of Kita (US 5,318,642).
However, upon further consideration, a new rejection is made in view of Kita (US 5,647,919, as cited in the office action of 06/09/2021)


Applicant’s amendments and arguments thereto regarding the rejection(s) in view of Song (US2004/0156739). The examiner agrees that Song discloses using the rare earth elements of ytterbium, erbium, yttrium, and/ or gadolinium to produce Al3X dispersoids and a person of ordinary skill in the art would not find it obvious to substitute the rare earth elements of Song with those claimed (i.e. lanthanum, cerium, praseodymium, or neodymium, or mischmetal) to produce Al11X3 dispersoids, which are differently structured dispersoids to those of Song.
However, upon further consideration, a new rejection is made in view of Satou (US 5,578,144 as cited in the office action of 06/09/2021) 


Applicant’s arguments that it would not be obvious to modify the prior art of Woydt to have an iron content of 2% or less and therefore, Woydt does not teach or reasonably suggest the claimed invention, is not found persuasive. While Woydt teaches Fe from 3 – 10 wt%, applicant discloses that all numerical values in the claims are modified by the term “about” in [0044 in as published US2018/0237893] but does not provide a special definition as to what “about” encompasses, the iron composition of Woydt is interpreted to meet/overlap with the claimed compositional limitation of any iron not present in greater than 2 wt% amounts. 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), absent evidence of unexpected results or criticality. 


In regards to applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is indicated, the rejection will not be held in abeyance as only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance. Therefore, in subsequent responses the applicant must reply to this office action presenting arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied reference (or filing a terminal disclaimer, See MPEP 804.02). Furthermore, a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably them from the references does not comply with the requirement. See 37 C.F.R. 1.111 and MPEP 2666.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,154,780 – pre-alloyed aluminum powder form by consolidation and worked
US 5,264,021 – Rapidly solidified aluminum alloy with similar composition and consolidated
US 4,379,719 – Aluminum alloy powder with similar composition 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738